Citation Nr: 1317005	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-30 165	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to July 1, 2009.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD for the period from July 1, 2009, through November 5, 2012.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services



WITNESSES AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to January 1973 and from January 2004 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for PTSD, and assigned a 30 percent evaluation for it, effective April 27, 2007.  Based on the receipt of additional evidence, the RO, by rating action dated November 2010, assigned a 50 percent evaluation for PTSD, effective July 1, 2009.  The Veteran continued to disagree with the assigned rating.  By decision dated May 2011, the Board denied the claim for a rating in excess of 30 percent prior to July 1, 2009, and a rating in excess of 50 percent as of that date.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated June 2012, granted a Joint Motion for Remand.  In October 2012, the Board remanded the claim for additional development and to ensure due process.  

In a February 2013 rating decision, the RO assigned a 100 percent evaluation for PTSD, effective November 6, 2012.

The issues of entitlement to service connection for a right thigh disorder, claimed as secondary to service-connected lumbosacral spine strain, and ischemic heart disease; and the issues of entitlement to increased ratings for bilateral hearing loss and left elbow fracture with bone fragments, have been raised by the record, see VA Forms 21-526b dated July 2011 and October 2011, and acknowledged by the RO, but have not been adjudicated. Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.


		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


